Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  8/29/2022. The instant application has claims 2-21 pending. The system, method and medium for using an mobile device for services based on device identifier and user identifier. There a total of 20 claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  Pub 2011/0030039 to Bilage in view US Patent 9906366 to Maria.

Regarding claim 2, 9 and 16,  Bilage discloses A carrier network system, comprising: one or more processors, one or more non-transitory computer-readable memories, with program instructions stored on the one or more non-transitory computer- readable memories, the one or more processors configured to execute the program instructions to cause the system to perform operations comprising: intercepting a first request transmitted by an application on a user device of a user to a service provider, wherein the intercepting is based on analyzing an identifier associated with the first request (Par. 0040-0041, the first message upon verification  to include the additional information about verification in header); in response to intercepting the first request, injecting [[a]] header information into the first request based on analyzing [[an]] information contained in the first request(Par. 0040-0041, the first message upon verification  to include the additional information about verification in header); determining one or more encryption keys to utilize to decrypt the first request(Par. 0042, the decrypting of credentials); and transmitting the encrypted first request to the service provider to cause the service provider to decrypt the encrypted first request using the one or more encryption keys and perform an action corresponding to the first request, wherein the action requires a user authorization prior to performing the action, and wherein the user authorization is processed using user device information associated with the user device and that causes the user authorization include the additional information about verification in header & Par. 0042, decrypt the credentials).

But Bilage does not disclose utilizing the determined one or more encryption keys to encrypt the first request. However, Maria discloses utilizing the determined one or more encryption keys to encrypt the first request(Fig. 5 item 510,512,514,516 & Col 10 Ln 12-39, the encrypt the packet with information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Bilage  invention to incorporate utilizing the determined one or more encryption keys to encrypt the first request for the advantage of  providing unique digital fingerprint and actions/rules to be applied as taught in Maria see Col 10 Ln 40-55.

Regarding claim  3, 10, 17,  the combined method/system/medium of Bilage and Maria , Tomlinson discloses  wherein the header information includes user device information(Par. 0040 & Par. 0049, authenticated user and credential information).  

Regarding claim 4, 11, 18,  the combined method/system/medium of Tomlinson and Bao, Bilage discloses  the user device information is a mobile station international subscriber directory number or information corresponding to a digital fingerprint of the user(Par. 0040, MSISDN).  

Regarding claim 5, 12, 19,  the combined method/system/medium of Bilage and Maria , Bilage discloses the header information includes an identifier corresponding to the user(Par. 0041, the trusted subscriber is determined based on authenticaiton).  

Regarding claim 6,13, 20,  the combined method/system/medium of Bilage and Maria , Bilage discloses the one or more encryption keys are determined based on the service provider associated with the first request(Par. 0042 & Par. 0043, decrypt the credential information).  

Regarding claim 7, 14, 21,  the combined method/system/medium of Bilage and Maria , Bilage discloses the service provider determines the one or more encryption keys to utilize to decrypt the encrypted first request based on unencrypted information contained in the header information(Par. 0042-0043, the decrypt the credential information).  

Regarding claim  8, 15 the combined method/system/medium of Bilage and Maria , Bilage discloses the operations further comprising: prior to determining one or more encryption keys to utilize to decrypt the first request, receiving the one or more encryption keys from the service provider(Par. 0042-0043, decrypt the credential information) .
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2014/0067930 o Berdichecsky which discloses the MSISN being registered for services.

US Patent 8443420 to Brown which discloses subscriber account being associated with services

US Patent Pub 2006/0206709 to Labrou which discloses the mobile device based services.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov